Title: From James Madison to Albert Gallatin, 24 March 1804 (Abstract)
From: Madison, James
To: Gallatin, Albert


24 March 1804. “I inclose a communication from Mr Merry, which the P. wishes to go to you, & from you to such member & with such suggestions as may be proper; rather than make it the subject of a Message under present circumstances.”
 

   
   RC (DLC: Joseph H. Nicholson Papers). 1 p.; marked “private”; misdated 1803 by JM. Addressee not indicated; identified as Gallatin on the basis of Gallatin to John Breckinridge, 24 Mar. 1804 (see n. 1, below).



   
   On 24 Mar. 1804 Gallatin wrote John Breckinridge (ibid.), enclosing this note and Merry’s 23 Mar. 1804 letter to JM and asking Breckinridge “to act upon it as shall appear best” and to return Merry’s memorial. Gallatin suggested the wording for an amendment to a supplementary bill then in Congress and asked Breckinridge, if the amendment was introduced in the Senate, to communicate Merry’s letter to Joseph H. Nicholson, “who was the chairman of the committee which brought in the bill.” For the steps taken by the government, see JM to Merry, 29 Mar. 1804, and n. 1.


